DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022; 04/14/2022; and 04/28/2022 was filed after the mailing date of the Non-Final Office Action on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A communications device, comprising: a receiver to receive a sounding sequence and supply a baseband signal having a positive tone and a negative tone from the sounding sequence; wherein the receiver includes, a frequency offset estimator to supply frequency offset estimates of frequency offset between the communications device and a second communications device transmitting the sounding sequence; a frequency offset correction circuit coupled to the frequency offset estimator to supply a frequency offset correction signal with frequency offset corrections based on the frequency offset estimates; and a frequency adjustment circuit coupled to the frequency offset correction signal to supply an adjusted frequency control signal to adjust a frequency used by a mixer circuit in the receiver based on a current one of the frequency offset corrections to thereby better center the positive tone and the negative tone around 0 Hz; and wherein the communications device determines a fractional timing value associated with measuring a distance between the communications device and the second communications device based on respective phase values of the positive tone and the negative tone. Closest prior art, Simmons in view of Tong, discloses A communications device, comprising: a receiver to receive a sounding sequence and supply a baseband signal having a positive tone and a negative tone from the sounding sequence; wherein the receiver includes, a frequency offset estimator to supply frequency offset estimates of frequency offset between the communications device and a second communications device transmitting the sounding sequence; a frequency offset correction circuit coupled to the frequency offset estimator to supply a frequency offset correction signal with frequency offset corrections based on the frequency offset estimates; and a frequency adjustment circuit coupled to the frequency offset correction signal to supply an adjusted frequency control signal to adjust a frequency used by a mixer circuit in the receiver based on a current one of the frequency offset corrections to thereby better center the positive tone and the negative tone around 0 Hz. However, prior art of record fails to disclose either alone or in combination the details of wherein the communications device determines a fractional timing value associated with measuring a distance between the communications device and the second communications device based on respective phase values of the positive tone and the negative tone, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-11:
Claims 2-11 are allowed as being dependent on claim 1.

Reasons for indication of allowable subject matter for claims 12-21 can be found in Non-Final Office Action sent on 12/16/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633